DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Support cited of [0032-33; 37-38] for claim amendments to claim 1, 8, 15 and [0032] given below (emphasis added by examiner):

[0032] In various embodiments of the present invention, chatbot 112 can analyze the contents of the received video feed from computing device 110 (i.e., video contents). In various embodiments of the present invention, chatbot 112 can analyze video contents based on video capturing settings, wherein video capturing setting comprise but are not limited to: pixel quality, focus, sharpness, color, tint, shade, and saturation. In various embodiments of the present invention, chatbot 112 can identify insufficient video content based on the video capturing settings, wherein insufficient video content is unable to interpret, identify, and/or analyze one or more portions of the received video. For example, minutes 2-3 of the received video are insufficient because they are out of focus and chatbot 112 is unable analyze and/or unable to identify video content. In another example, minutes 5-6 are insufficient because the video is too dark for chatbot 112 to analyze.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10-11, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0268473 A1 to Amir et al. (“Amir”) in view of U.S. Patent Publication No. 2014/0310595 A1 to Acharya et al. .  
As to claim 1, Amir discloses a computer-implemented method for chatbot (artificial intelligence) interaction through an augmented reality device (Amir: fig 1-14, [0046; 49]: techniques described used to develop artificial intelligence (e.g. visual cellular chatbots) to provide automated customer service [0049] … the artificial intelligence and not the agent solves the problem using the image data and relays instructions to user using annotations or moveable augmented indicators (augmented reality device) [0046]), the method comprising:
receiving a query from a user including a video feed (Amir: fig 1-3, [0005-78]: video support session activated by user (receiving a query from user) … bidirectional video communication … comprising URL for commencing support session (receiving a query from user) [0050-52] … once code is entered/instructions followed, support session begins and agent access and activate image sensor e.g. camera on mobile device … camera activated (including a video feed) and user describes problem and/or reasons support needed (receiving a query from user) which agent may direct user to direct camera on impaired equipment, appliance or other object of interest is displayed for agent to see (including a video feed) …session enables agent to simultaneously view image data and speak with user (audio-visual support) … real time video, still images, etc (including a video feed) [0053] …);
collecting visual information from the video feed (Amir: fig 1-3, [0005-78]: … camera activated (from the video feed) and user describes problem and/or reasons support needed which agent may direct user to direct camera on impaired equipment, appliance or other object of interest is displayed for agent to see (collecting visual information from the video feed) …session enables agent to simultaneously view image data and speak with user (audio-visual support) … real time video, still images, etc (collecting visual information from the video feed) [0053] …);
providing activity instructions to the user on how to collect the additional visual information in the form of a new video feed (Amir: fig 4-14, [0079-156]: …   user then prompted to scan the ethernet cable (providing activity instructions to the user on how to collect the additional visual information) and if incorrect cable scanned, user is notified and error prevented, notification may be visual and/or audible (in the form of a new video feed) and may change color, e.g. from red to green (in the form of a new video feed) when user scans correct cable [0138] … set of instructions superimposed onto live video stream (in the form of a new video feed) and instructions for mitigating the inoperability retrieved and in the form of moveable augmented indicators 104a 104b in fig 10A-D or combination of moveable augmented indicators and written instructions as in fig 8-9 [0135] …);
directing user actions via an augmented reality device while the user collects the additional visual information according to the activity instructions (Amir: fig 4-14, [0079-156]: … in the form of moveable augmented indicators 104a 104b in fig 10A-D or combination of moveable augmented indicators and written instructions as in fig 8-9 (directing user actions via an augmented reality device) [0135] … augmented live feed in fig 10A instructs user to insert specific cable 103g into specific port and may be configured to determine, based on real-time image data that user is about to make an error that is not in compliance with the particular instruction (while the user collects the additional visual information according to the activity instructions) and warn user of impending non-compliance, error notification promptly displayed, may be symbolic as in fig 10B or verbal and/or audible (e.g. buzzing) … or replace “X” with check when correct, a subsequent instruction (e.g. moveable augmented indicator 104b) in fig 10C-D [0136] …)
Amir did not explicitly disclose identifying, in a knowledge corpus, a recommended response to the query based on the visual information from the video feed and the additional visual information from the new video feed (emphasis added).
Specifically, Amir discloses identifying, in a database, a recommended response to the query based on the visual information from the video feed and the additional visual information from the new video feed (Amir: fig 4-14, [0079-detected and identified in live video stream (based on the visual information from the video feed), likely source of error is assessed and a set of sequential instructions for mitigating interoperability retrieved from database using identified likely source of interoperability (identifying, in a database, a recommended response to the query) and instructions may be in form of moveable augmented indicators or combination of moveable augmented indicators and written instructions as in fig 8-9 related to assembling and/or repairing the inoperative product (a recommended response to the query based on the visual information from the video feed and the additional visual information from the new video feed) [0135]); and
presenting, via the augmented reality device, the recommended response to the user (Amir: fig 4-14, [0079-156]: … once appliance and element detected and identified in live video stream, likely source of error is assessed and a set of sequential instructions for mitigating interoperability retrieved from database using identified likely source of interoperability and instructions may be in form of moveable augmented indicators or combination of moveable augmented indicators and written instructions as in fig 8-9 related to assembling and/or repairing the inoperative product (presenting, via the augmented reality device, the recommended response to the user) [0135]).
Nonetheless, Amir did not explicitly disclose identifying, in a knowledge corpus, a recommended response to the query based on the visual information from the video feed and the additional visual information from the new video feed (emphasis added).
For clarity, Acharya discloses identifying, in a knowledge corpus, a recommended response to the query based on the visual information from the video feed and the additional visual information from the new video feed (emphasis added) (Acharya: fig 1, 5 & 11 knowledge base (a knowledge corpus) 133 542 1106, fig 7 reasoning module 700 uses multifaceted domain knowledge (a knowledge corpus) 702 and fig 11, [0084-91]: AR mentor receives sensor feeds of at least audio or video (based on the visual information from the video feed) … recognizes objects and movement in scene … observes visual cues (identifying, in a knowledge corpus, a recommended response to the query based on the visual information from the video feed) … correlates  (based on both) the scene understanding with a knowledge base stored on a database to produce task understanding (based on the visual information from the video feed and the additional visual information from the new video feed), knowledge base (a knowledge corpus) may include repair and maintenance instructions for a multitude of vehicles, machines, training information (based on the visual information from the video feed and the additional visual information from the new video feed) [0086-87] ….); and
presenting, via the augmented reality device, the recommended response to the user (Acharya: fig 11, [0084-91] & fig 16, [0129]: … AR generator overlays the scene with AR visualizations or text (presenting to the user, via the augmented reality device) for next steps (the recommended response) aligned with the scene … where once user performed next step visualized by AR generator, determines level of user’s performance … determines whether all goals in task understanding is completed [0088] … fig 16 example of person says “show this power source” … system presents augmented view of real world scene which depicts internal components of automobile via AR device and augmented view includes virtual element which is graphical overlay including schematic symbol representative of the object (car battery) underlying the symbol … document is schematic electrical diagram that system highlights relevant portion with virtual element, connecting relevant portion of schematic diagram with corresponding portion of real world [0129])
Amir and Acharya are analogous art because they are from the same field of endeavor with respect to augmented reality.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Acharya into the method by Amir.  The suggestion/motivation would have been to provide a knowledge base (a knowledge corpus) stored in a database to produce task understanding that includes repair and maintenance instructions for vehicles, machines and artificial intelligence (e.g. visual cellular chatbots) to provide automated customer service (Amir: [0049]) and provide the artificial intelligence and not the agent solves the problem using the image data and relays instructions to user using annotations or moveable augmented indicators (augmented reality device) (Amir: [0046]).
Amir did not explicitly disclose identifying insufficient video content based on video capturing settings, wherein the insufficient video content occurs when video content of at least a portion of the received video is unable to be interpreted, identified, and analyzed (emphasis added).
Specifically, Amir discloses identifying insufficient video content based on video capturing field of view or (need to) refocus (i.e. setting(s)) (Amir: fig 7, [0109-121]: … system may visually or audibly direct user to place object and one or more functional elements within sensor’s field of view or otherwise refocus the image sensor [0109] … once within the field of view, the real time video stream may be analyzed using techniques described above [0100] …), 
wherein the insufficient video content occurs when video content of at least a portion of the received video is unable to be interpreted, identified, and analyzed (emphasis added) (Amir: fig 7, [0109-121]: … system may visually or audibly direct user to place object and one or more functional elements within sensor’s field of view or otherwise refocus the image sensor [0109] … once within the field of view, the real time video stream may be analyzed using techniques described above (see with [0109] – it was in state of insufficient video content occurs when video content of at least a portion of the received video is unable to be interpreted, identified, and analyzed – but now can be interpreted and analyzed (using techniques) …)  to identify one or more functional elements, e.g. ports and a specific cable for association with ports … received video stream captured … analyzed to identify user’s hand and fingers and/or additional cable associated with additional port of plural ports when the specific cable is held by user’s hand or fingers (see with [0109] – it was in state of insufficient video content occurs when video content of at least a portion of the received video was unable to be interpreted, identified, and analyzed – but now, after adjusting field of view or refocusing, can be interpreted, identified and analyzed (using techniques) …) [0100] ….).
Nonetheless, Amir did not explicitly disclose identifying insufficient video content based on video capturing settings, wherein the insufficient video content occurs when video content of at least a portion of the received video is unable to be interpreted, identified, and analyzed (emphasis added).
Adiri discloses identifying insufficient video content based on video capturing settings, wherein the insufficient video content occurs when video content of at least a portion of the received video is unable to be interpreted, identified, and analyzed (emphasis added) (Adiri: fig 2-3, 6-7, 23, [0064-76; 98-102; 251; 260; 264-274]: … chatbot 600 may provide notification (not shown) that includes instruction to recapture an image of dipstick … in response to a determination that local illumination conditions are insufficient for completing image analysis, chatbot instructs user to change illumination aspect and recapture an image of dipstick (identifying insufficient video content based on video capturing settings, wherein the insufficient video content occurs when video content of at least a portion of the received video is unable to be interpreted, identified, and analyzed) [0100] … analysis of image-related data determines insufficiency … for example, the image may not include the entire colorized surface or entire dipstick, image may include a glare or other local lighting deficiency rendering some or all of image obscured, blurry, lacking sufficient contrast or otherwise failing to capture sufficient information to enable completion of test (identifying insufficient video content based on video capturing settings, wherein the insufficient video content occurs when video content of at least a portion of the received video is unable to be interpreted, identified, and analyzed) [0260, other example 251-252] … analysis of image-related data may include analyzing image or portion of image, comparing image or portion of image to threshold or any calculation or measurement that can determine image is suitable (identifying insufficient video content based on video capturing settings) [0268] … an insufficiency determined for reasons previously discussed (see with [0100, 260, 25-252, 268] - identifying insufficient video content based on video capturing settings) … message indicates insufficiency explanation and point out specific features (identifying insufficient video content based on video capturing settings) that render image insufficient, for example, entire colorized surface not shown or image too blurry identifying insufficient video content based on video capturing settings, wherein the insufficient video content occurs when video content of at least a portion of the received video is unable to be interpreted, identified, and analyzed) [0269]).
Amir, Acharya and Adiri are analogous art because they are from the same field of endeavor with respect to analysis of image-related data.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Adiri into the method by Amir and Acharya.  The suggestion/motivation would have been to provide an interactive guidance chatbot that can provide notifications to users to change at least one illumination aspect and recapture images when illumination insufficient (Adiri: [0100]).  
As to claim 3, Amir, Acharya and Adiri disclose visually displaying visual guidance to the user on the computing device as an augmented reality visual display, wherein the augmented reality visual display is illuminated arrows and highlighted objects of interest (Amir: fig 6A-C,8A-D, 10A-D, 11A-F, 13A-D (sampling of these figs given below- annotated by examiner).
For motivation, see rejection of claim 1.

Amir: Fig 6B-C (annotated by examiner)

    PNG
    media_image1.png
    428
    1029
    media_image1.png
    Greyscale


Amir: Fig 10B-C (annotated by examiner)

    PNG
    media_image2.png
    517
    1098
    media_image2.png
    Greyscale

Amir: Fig 11B-C (annotated by examiner)

    PNG
    media_image3.png
    510
    711
    media_image3.png
    Greyscale

As to claim 4, Amir, Acharya and Adiri disclose receiving user input describing the problem or activity the user wants solved or performed (Amir: fig 1-3, [0005-78]: fig 2 block S2 user describes encountered problem [0063] … amount of information exchanged facilitated by use of mobile device that allows for exchange of image data and sound [0045]).
For motivation, see rejection of claim 1.
As to claim 7, Amir, Acharya and Adiri disclose wherein the recommended solution is a prioritized list based on a knowledge corpus and the recommended solution is retrieved from a database and an online search engine (Acharya: fig 1, 5 & 11 knowledge base that is part of database (a knowledge corpus) 133 542 1106, fig 7 reasoning module 700 uses multifaceted domain knowledge (a knowledge corpus) 702; fig 1-11, [0023-35; 84-91]: video and audio are correlated and then a search is performed on database (see figs 1, 5 & 7-  knowledge corpus that is part of database) to determine nature of task and user’s current state and generate set of one or more goals and steps involved in reaching those goals (the recommended solution is based on a knowledge corpus and the recommended solution is retrieved from a database and an online search engine) [0024] … determines which goals or sub-goals has priority in completion and reasons a next step based on priority (the recommended solution is a prioritized list) [0088];
Amir: fig 1-3, [0005-78]: … when remote user successfully resolves problem by following annotated/superimposed instructions, problem and solution is stored in cloud of other database record system (database corpus) [0046] … each database record is monitored during maintenance procedure to determine successful problem resolving percentage (rank) (the recommended solution is a prioritized list based on a database corpus) in real-time technical support sessions [0071] … and see fig 4 block 48 query for best past solutions [0081]).
For motivation, see rejection of claim 1.
As to claims 8, 10-11, see similar rejection to claims 1, 3-4, respectively, where the product is taught by the method.
As to claim 8, Amir and Acharya further disclose one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices (Amir: [0113]: instructions stored in non-transitory computer readable media (CRM) executed by processors to perform methods).
For motivation, see rejection of claim 1.
As to claims 15, 17-18, see similar rejection to claims 1, 3-4, respectively, where the system is taught by the method.
As to claim 15, Amir, Acharya and Adiri further disclose one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors (Amir: [0113]: instructions stored in non-transitory computer readable media (CRM) executed by processors to perform methods).
.


Claims 2, 5-6, 9, 12-13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0268473 A1 to Amir et al. (“Amir”) in view of U.S. Patent Publication No. 2014/0310595 A1 to Acharya et al. (“Acharya”) [IDS 2/28/20], U.S. Patent Publication No. 2021/0241456 A1 to Adiri et al. (“Adiri”) and further in view of U.S. Patent Publication No. 2017/0236407 A1 to Rhoads et al. (“Rhoads”).
As to claim 2, Amir, Acharya and Adiri disclose collecting sensor data of the user while the user creates the new video feed for identifying the response to the query (Amir: fig 1-3, [0005-78]: … each database record is monitored during the maintenance to determine its successful problem resolving percentage (rank) in real-time technical support sessions [0071] … database stores erroneous setup/configurations or reference data to be compared and whenever comparison module determines newly acquired image data contains the same objects (new video feed), issues or defects as reference data, generates diagnosis identifying erroneous setup/configuration [0076]
 image processing for visually augmenting a real-time video … receive real-time video captured by image sensor including images of cable and appliance, analyze real-time video stream to identify specific cable association with specific port and cause augmented indicator to display on real-time video to guide user’s connection, monitor and adjust positions of movable augmented indicator (see with [0071;76] - for identifying the response to the query) to account for changing locations of specific port (see with [0071;76] - collecting sensor data of the user while the user creates the new video feed) in real-time video [0005] … image data received is processed using deep learning algorithm to detect the problematic appliance, equipment or object in image data and to identify possible issues/defects causing problem encountered by remote user [0064] … may utilize embedded online vision tool (see with [0071;76] - collecting sensor data of the user while the user creates the new video feed) to automatically identify relevant objects  in image data and/or identify codes, text symbols etc to enable identify type, make, serial number etc of faulty object (see with [0071;76] - collecting sensor data of the user while the user creates the new video feed for identifying the response to the query) … agent (or chatbot- see [0046;49]) may guide computer vision tool to look in image, for example, guide cursor e.g. mouse on/near objects/elements [0065])).
For motivation, see rejection of claim 1.
Amir did not explicitly disclose collecting biometric data of the user while the user creates the new video feed for identifying the response to the query (emphasis added).
Rhoads discloses collecting biometric data of the user while the user creates the new video feed for identifying the response to the query (emphasis added) (Rhoades: fig 52, [0762-783]: systems determine user’s interest through biological sensors (collecting biometric data of the user), for example, signals trigger system’s response or triggers several responses (for identifying the response to the query), skin conductivity, pupil dilation and other autonomous physiological responses provide triggering signals to system [0773] … eye tracking technology (collecting biometric data of the user) employed to identify which object in field of view is captured by experiential-video sensor of interest to user (while the user creates the new video feed), for example, Tony sitting in bas and his eye falls on bottle of beer, system identify his point of focal attention (collecting biometric data of the user while the user creates the new video feed) … with a signal from Tony, such as two quick eye-blinks, system can launch an effort to provide candidate responses based on that beer bottle (collecting biometric data of the user while the user creates the new video feed for identifying the response to the query) [0774]).
Amir, Acharya, Adiri and Rhoads are analogous art because they are from the same field of endeavor with respect to augmented reality.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to substitute biometric data by Rhoads for sensor data used in the method by Amir, Acharya and Adiri.  The biometric data) to determine user’s interests (Rhoads: [0773]) would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See KSR v. Teleflex, 550 U.S., 127 S. Ct. 1727 (2007) ("Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle...When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."
As to claim 5, Amir, Acharya, Adiri and Rhoads disclose analyzing the collected biometric while the user performs the recommended solution (Amir: fig 4-14, [0079-156]: … in the form of moveable augmented indicators 104a 104b in fig 10A-D or combination of moveable augmented indicators and written instructions as in fig 8-9 (while the user performs the recommended solution) [0135] … augmented live feed in fig 10A instructs user to insert specific cable 103g into specific port and may be configured to determine, based on real-time image data that user is about to make an error that is not in compliance with the particular instruction (analyzing the collected sensor (Rhoads: biometric) while the user performs the recommended solution) and warn user of impending non-compliance, error notification promptly displayed, may be symbolic as in fig 10B or verbal and/or audible (e.g. buzzing) … or replace “X” with check when correct, a subsequent instruction (e.g. moveable augmented indicator 104b) in fig 10C-D [0136] …).
For motivation, see rejection of claim 2.
claim 6, Amir, Acharya, Adiri and Rhoads disclose determining the recommended solution is working based on biometric data (Amir: fig 4-14, [0079-156]: … in the form of moveable augmented indicators 104a 104b in fig 10A-D or combination of moveable augmented indicators and written instructions as in fig 8-9 (recommended solution) [0135] … augmented live feed in fig 10A instructs user to insert specific cable 103g into specific port and may be configured to determine, based on real-time image data that user is about to make an error that is not in compliance with the particular instruction (determining the recommended solution is/is not working based on sensor data (Rhoads: biometric)) and warn user of impending non-compliance, error notification promptly displayed, may be symbolic as in fig 10B or verbal and/or audible (e.g. buzzing) … or replace “X” with check when correct (determining the recommended solution is working based on biometric data), a subsequent instruction (e.g. moveable augmented indicator 104b) in fig 10C-D [0136] …), 
wherein determining the recommended solution is working comprises: identifying increases or decreases in biometric data (Rhoades: fig 52, [0762-783]: systems determine user’s interest through biological sensors (biometric data), for example, signals trigger system’s response or triggers several responses, skin conductivity (increase/decrease biometric data), pupil dilation increase/decrease biometric data and other autonomous physiological responses provide triggering signals to system (identifying increases or decreases in biometric data) [0773] … eye tracking technology (biometric data) employed to identify which object in field of view is captured by experiential-video sensor of interest to user, for example, Tony sitting in bas and his eye falls on bottle of beer, system identify his point of focal attention (identifying biometric data)) … with a signal from Tony, such as two quick eye-blinks (increase), system can launch an effort to provide candidate responses based on that beer bottle (identifying increases or decreases in biometric data)) [0774]); and
prompting the user to confirm the recommended solution solved an identified problem (Amir: fig 4-14, [0079-156]: … superimposes a moveable augmented indicator (the recommended solution of an identified problem) onto the live video stream, instructing user to connect one or more functional elements of the appliance … prompt the user to bring the functional element within the field of view to ensure the instruction is being properly followed (prompting the user to confirm the recommended solution solved an identified problem) [0138] … ); and
responsive to determine the recommended solution did not work (Amir: fig 1-3, [0005-78]: … each database record is monitored during the maintenance to determine its successful problem resolving percentage (rank) in real-time technical support sessions [0071] … database stores erroneous setup/configurations or reference data to be compared and whenever comparison module determines newly acquired image data contains the same objects, issues or defects as reference data, generates diagnosis identifying erroneous setup/configuration [0076] …fig 4-14, [0079-156]: … able to notify the user of pending mistake before it occurs … if the incorrect cable is scanned (see with [0071;76] - responsive to determine the recommended solution did not work …) is in fig 11E …. [0138] …. Determine, based on real-time image data that a user is about to make an error that is not in compliance with the particular instruction and when user attempts to insert wrong cable into specified port, an error notification displayed as seen in fig 10B or include verbal and/or audible buzzing (see with [0071;76] - responsive to determine the recommended solution did not work …) [0136] … ), 
prompting the user for feedback and outputting a secondary recommended solution based on the user feedback (Amir: fig 1-3, [0005-78]: … using, for example, router’s model number … instructions may be to connect different cables of router in a certain order and system may use additional image data to determine whether indicator lights of router are red or green and instruct to perform one set of actions if green and other actions if red (see with [0136;138] - prompting the user for feedback and outputting a secondary recommended solution based on the user feedback) and each line (i.e. action) has associated weight representing probability that action will resolve see with [0136;138] - prompting the user for feedback and outputting a secondary recommended solution based on the user feedback);
fig 4-14, [0079-156]: … in certain situations (i.e. complex assembly), system may ascertain whether user has all the necessary functional elements in possession as in fig 11A-E and fig 10A-D [0136] … prompt the user to bring the functional element within the field of view to ensure the instruction is being properly followed (prompting the user for feedback) and user prompted to scan cable (prompting the user for feedback) [0138] …  ).
For motivation, see rejection of claim 2.
As to claims 9, 12-13, see similar rejection to claims 2, 5-6, respectively, where the product is taught by the method.
As to claims 16 and 19, see similar rejection to claims 2 and 5, respectively, where the system is taught by the method.
As to claim 20, see similar rejection to claims 6-7.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure..
A] US 11159457 – Liang
Orchestrated chat services utilizing a centralized chat service with access to a plurality of chatbots registered to the chat service. User's seeking support from the orchestrated chat service interact with a single user interface, while the backend of the chat service extracts the intents and entities from the user's input into the chat service. The orchestrated chat service identifies one or more classifications of chatbots suitable for responding to the user's input within a prescribed level of confidence dictated by one or more orchestration rules and selects a chatbot predicted to most likely respond to the user's input in a correct and accurate manner. The orchestrated chat service formats the user input and chat history into format of the selected chatbot's API, forwards user input and history to the selected chatbot and returns the response from the selected chatbot to the user interface of the orchestrated chat service.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443